Citation Nr: 1748552	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), to include on extraschedular basis. 


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 and February 2009 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, January 2014, November 2014 and June 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, the Veteran testified at a hearing before a Veterans Law Judge and a transcript of that hearing is of record.  Because that Veterans Law Judge is no longer employed by the Board, the Veteran and his representative were notified of his right to another Board hearing in a letter dated on October 20, 2015.  The October 2015 letter noted that, if no clarification was received within 30 days, then the Board would assume that the Veteran did not want another hearing and proceed accordingly.  On December 2, 2015, more than 30 days after the letter was sent to the Veteran, the Board received correspondence from the Veteran.  As a result, the Board previously determined that the additional hearing request was untimely. 

Subsequently, in its December 2015 decision, the Board denied service connection for gallstones and a bowel disability, and entitlement to a TDIU.  Consequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted an October 2016 Joint Motion for Remand (JMR), vacating the Board's December 2015 TDIU denial for compliance with the terms of the JMR.

In January 2017, the Board remanded the case in order to obtain the Veteran's updated treatment notes, provide him with new VA examinations in connection with his service-connected disabilities, and for a determination as to whether referral for TDIU on an extraschedular basis is warranted. 

Subsequent to the Board's remand, in a June 2017 rating decision, the RO increased the disability rating of the Veteran's hepatitis C to 100 percent, effective March 27, 2017, and determined that referral for TDIU on an extraschedular basis was not warranted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  The 2016 JMR was predicated upon the Board's inadequate discussion of whether the Veteran's TDIU claim should have been referred for extraschedular consideration; at that time, the Veteran's combined schedular rating was only 30 percent.  

The Board then remanded the TDIU claim in January 2017 for the appropriate development, which included scheduling the Veteran for VA examinations in connection to assess the functional impairment of the Veteran's service-connected disabilities.  In March 2017, the Veteran underwent VA examinations for his service connected scars, hepatitis C, and male reproductive disability.  The VA examiner who conducted the scars and male reproductive system examinations opined that these disabilities do not impact the Veteran's ability to work.  However, the examiner who conducted the hepatitis C examination noted that the Veteran's liver condition does impact his ability to work. 

Thereafter, the RO increased the rating for the Veteran's hepatitis C to 100 percent, effective March 27, 2017.  Consequently, from that date, service connection was in effect for service-connected hepatitis C, as well as right orchiectomy (s/p cancer) with testicular prosthesis, scar of the lower right quadrant, and cirrhosis of the liver secondary to hepatitis C, for a combined 100 percent schedular rating.  Therefore, from March 27, 2017, the schedular requirements for a TDIU are met under 38 C.F.R. § 4.16(a).  

Because the record shows that the Veteran's service-connected hepatitis C alone, for which he is receiving a 100 percent schedular disability rating effective March 27, 2017, appear to be the sole service connected disability that prevents him from working, and his remaining service-connected disabilities are determined to not have any impact on his ability to work, the issue of entitlement to a TDIU is moot from March 27, 2017.  

Nevertheless, the issue of entitlement to a TDIU for the rating period prior to March 27, 2017, remains for consideration, and as indicated above, the JMR was specifically issued due to a lack of adequate consideration as to whether referral is warranted.   

TDIU consideration on an extraschedular basis requires contemplation of the following factors: severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16 (b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The Board observes that in responses to the JMR, the Board remanded the claim in January 2017 for the appropriate development.  The RO contacted the Veteran to obtain his employment information (from 2008-March 2017), but he did not respond.  Because the Veteran did not submit any employment information, the RO did not refer the Veteran's TDIU claim to the Director of Compensation.  However, as noted, the JMR was specifically issued for the Board to adequately consider consideration of entitlement to a TDIU on an extraschedular basis.  On review of the relevant evidence of record, the Board finds that the evidence does raise the issue of unemployability due to service-connected disabilities prior to March 2017.  Thus on remand, the Board finds that the TDIU claim must be referred to the Director for extraschedular consideration, after having given the Veteran one additional opportunity to submit his employment information from 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney in an additional attempt to secure the Veteran's employment information since 2008.  Provide the Veteran with an additional TDIU application and request that he report his employment history since 2008.  

2.  Regardless of whether any new employment information is forthcoming, refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b) for the rating period PRIOR TO March 27, 2017.  

In considering whether the Veteran's service-connected disabilities precluded him from all performing all types of employment during the rating period prior to March 2017, the Director's attention is called to the following: 

(i) October 2012 statement from private doctor stating that the Veteran had fatigue and weakness, but could work with restrictions.

(ii) January 2013 Vocational Rehabilitation report indicating that the Veteran met the criteria for an employment handicap.

(iii) July 2014 Board hearing testimony that the Veteran had to quit a part time job due to fatigue caused by his liver condition.
(iv) St. Louis VAMC psychiatric treatment note dated January 2014, indicating that the Veteran was no longer working at Steak and Shake as a dishwasher, because they did not allow him his 15 minutes breaks and his indication that he was hoping to take a training for his heating and air conditioning (HVAC) degree as well as vocational rehabilitation to attempt to get a job.  See CAPRI VBMS entry on 03/09/2017 p. 585

(v) St. Louis VAMC psychiatric treatment note dated March 2014, indicating that the Veteran would like to work for the Federal Government but would need to take a refresher course on his HVAC skills.  See CAPRI VBMS entry on 03/09/2017 p. 574

(vi) St. Louis VAMC psychiatric treatment note dated June 2014, indicating that the Veteran was scheduled to start a job at the VA in the mailroom and noted that he last worked two years prior to this appointment in security at Enterprise Rent-A-Car.  See CAPRI VBMS entry on 03/09/2017 p. 5512-513.

(vii) St. Louis VAMC primary care medical treatment note dated October 2014, indicating that the Veteran complained of fatigue that started a few years earlier but has gotten worse.  See CAPRI VBMS entry on 03/09/2017 p. 451. 

(viii) St. Louis VAMC primary care medical treatment note dated January 2015, indicating that the Veteran started working on nights and weekends.  See CAPRI VBMS entry on 03/09/2017 p. 406. 
(ix) St. Louis VAMC medical progress note dated March 2015, indicating that the Veteran was frustrated with one of the vocational rehabilitation offices, because he understood that he was only able to perform part-time work, but did not receive any apparent assistance to find a part-time position.  See CAPRI VBMS entry on 03/09/2017 p. 392. 

(x) St. Louis VAMC record dated March 2015 of a physician letter addressed to the Veteran indicating that his medical condition was preventing him from working overnight and that he needed to work a regular shift.  See CAPRI VBMS entry on 03/09/2017 p. 390. 

(xi) St. Louis VAMC psychiatric treatment note dated April 2015 indicating that the Veteran was working part-time.  See CAPRI VBMS entry on 03/09/2017 p. 376. 

(xii) March 2017 hepatitis C, cirrhosis, and other liver conditions VA examination indicating that the Veteran had symptoms of near-constant and debilitating fatigue and daily malaise. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a TDIU.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




